July 30, 2013


                                       No. 04-13-003 83-CV


           ARTHUR VEGA INDIVIDUALLY AND D/B/A DOLCO PACKAGING
                              (APPELLANT/CROSS-APPELLEE).
                                             Appellant


                                                 v.

                   COMPASS BANK (APPELLEE/ CROSS-APPELLANT),
                                             Appellee


                   From the 57th Judicial District Court, Bcxar County. Texas
                                  Trial Court No. 2012-CI-07719
                             Honorable Laura Salinas, Judge Presiding


                           ORDER            OF        REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vcrnon 2005).           It is therefore ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by
Steve J. Vacek, Jr., an impartial person, as Mediator. See id. § 154.051.052.


       It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
September 13,2013.


       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.


       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation.    Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.
       It is FURTHER ORDERED that all parties to this cause arc directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate party representative
in attendance and the individual parly representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id § 154.053.


       Provided the parties are able to settle all matters related to this appeal, the parties arc
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       It is so ORDERED on July 30, 2013.




                                                                     A
                                                      Sandee Bryan Mawon. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sejil of the said
court on this the 30lh day of July, 2013.